Exhibit 10.1
 
ThermoEnergy Corporation
 
Executive Employment Agreement
 
AGREEMENT, dated the 2nd day of  November 2009, by and between ThermoEnergy
Corporation, a Delaware corporation (together with all of its subsidiaries, the
“Company”) and Teodor Klowan, Jr. (the “Executive”).
 
WHEREAS, the Company desires to engage the services of the Executive as
Executive Vice President, Treasurer and Chief Financial Officer of the Company
on the terms herein set forth and the Executive is willing to be employed by the
Company in such capacities on such terms;
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties agree as follows:
 
ARTICLE I
EMPLOYMENT DUTIES AND BENEFITS
 
Section 1.1  Employment.  The Company hereby employs the Executive as Executive
Vice President and Treasurer, as of the date of this Agreement, and as Chief
Financial Officer as of the close of business on the date on which the Company
files with the Securities and Exchange Commission the Company’s Quarterly Report
on Form 10-Q for the period ended September 30, 2009, but in no event later than
November 30, 2009.  The Executive accepts such employment and agrees to perform
the duties and responsibilities assigned to him pursuant to this Agreement.
 
Section 1.2  Duties and Responsibilities.  The Executive shall perform such
lawful duties and have such responsibilities as are customarily associated with
the offices in which he is employed.  In addition thereto, the Executive shall
undertake such duties as may reasonably be assigned to him from time to time by
the Chief Executive Officer or the Board of Directors of the Company.  The
Executive shall devote his full professional time and attention to the business
of the Company and shall not be engaged in any other business activity;
provided, however, that the Executive may, with the prior consent of the Chief
Executive Officer of the Company (which consent shall not be unreasonably
withheld), engage in uncompensated charitable, religious or civic activities so
long as such activities do not interfere with the Executive’s performance of his
responsibilities as Chief Financial Officer of the Company.
 
Section 1.3  Office Facilities.  The Company will provide to the Executive an
appropriate office, which shall initially be located at the Company’s facilities
in Worcester, Massachusetts.
 
ARTICLE II
COMPENSATION AND BENEFITS
 
Section 2.1  Base Salary.  From and after the date of this Agreement, the
Company shall pay to the Executive a salary at the rate of $175,000 per annum
(the “Base Salary”) payable during the term of the Executive’s employment in
accordance with the Company’s payroll and withholding policies.
 
Section 2.2  Performance Bonus.  In addition to the Base Salary, the Executive
shall be eligible to receive performance bonuses, from time to time, in
accordance with incentive compensation arrangements to be established by the
Compensation Committee of the Company’s Board of Directors in consultation with
the Executive and the Company’s Chief Executive Officer.  Such performance
bonuses shall be payable in cash, in shares of the Company’s Common Stock or in
a combination thereof, at the discretion of the Compensation Committee of the
Company’s Board of Directors; provided, however, that, except under
extraordinary circumstances,  the Company will not pay performance bonuses in
cash until such time as the Company’s business operations are cash flow
positive.
 

--------------------------------------------------------------------------------


 
Section 2.3  Expense Reimbursement.  The Company will, in accordance with the
Company’s general policies with respect to business expenses, reimburse the
Executive for all expenses (including travel and lodging) reasonably incurred by
the Executive in the performance of this duties under this Agreement.
 
Section 2.4  Benefit Plans.  From and after the date of this Agreement, the
Executive shall be entitled to receive, during the term of the Executive’s
employment and at the expense of the Company, health insurance for himself and
his family and to participate in any and all benefit plans provided generally to
executive employees of the Company.
 
Section 2.5  Equity Incentive.  Effective as of the date of this Agreement, the
Executive shall be granted a stock option under the Corporation’s 2008 Incentive
Stock Plan for the purchase of 2,500,000 shares of the Company’s common stock at
an exercise price per share equal to the closing price of a share of such common
stock in the over-the-counter market on the date of this Agreement (the “Stock
Option”).  The Stock Option shall have a term of ten years, subject to the
Executive’s continued employment by the Company, and will include a net
surrender cashless exercise provision.  If the Executive’s employment by the
Company is terminated for any reason, the vested portion of the Stock Option may
be exercised at any time prior to the sixtieth day after the date on which the
Executive’s employment is terminated.  The right to exercise the Stock Option
shall vest, with respect to 625,000 shares, on September 30, 2010, and
thereafter, with respect to an additional 156,250 shares on the last day of each
subsequent calendar quarter through and including September 30, 2013, subject to
the Executive’s continued employment by the Company; provided, however, that if,
prior to September 30, 2010, a Change of Control occurs, then, effective
immediately prior to such Change of Control, the Stock Option shall vest with
respect to 625,000 shares. As used herein, the term “Change of Control” shall
mean any of the following: (i) the completion by the Company of a
reorganization, merger, consolidation, share exchange, or a sale, lease,
exchange or other disposition of all or substantially all of the Company’s
assets, unless immediately following such transaction the holders of the
Company’s voting stock immediately prior to the transaction own voting
securities representing a majority of the votes entitled to be cast for the
election of directors of the successor entity; (ii) the acquisition, after the
date of this Agreement, by any person or “group” (as defined under the federal
securities laws) of “beneficial ownership” (as defined under the federal
securities laws) of a majority of (a) the outstanding shares of the Company’s
common stock or (b) the combined voting power of the then outstanding voting
securities of the Company which are entitled to elect a majority of the members
of the Board of Directors of the Company; or (iii) the approval by the Company’s
shareholders of a complete liquidation or dissolution of the Company; provided,
however, that if an event that otherwise would constitute a Change of Control
results from or arises out of a purchase or other acquisition of the Company,
directly or indirectly, by a corporation or other entity in which the Executive
has a greater than two and one-half percent (2.5%) direct or indirect equity
interest, such event shall not constitute a Change of Control.



--------------------------------------------------------------------------------


 
ARTICLE III
TERM OF EMPLOYMENT AND TERMINATION
 
Section 3.1  Term.  The term of the Executive’s employment hereunder shall
commence on the date of this Agreement and shall  continue indefinitely, subject
to a probationary period of ninety days commencing on the date of this Agreement
(the “Probationary Period”).
 
Section 3.2   Termination of Employment.  The Executive’s employment hereunder
may be terminated, at any time, by either party upon thirty days’ written
notice; provided, however, that the Company may terminate the Executive’s
employment immediately for Cause and the Executive may terminate his employment
immediately with Good Reason.  As used herein, the term “Cause” for termination
of the Executive’s employment by the Company shall mean any of the following:
(a) conviction of a crime which materially adversely affects the reputation of
the Company or any of its affiliates; (b) willful disloyalty to the Company; (c)
substantial inattention to or neglect of duties and responsibilities consistent
with the terms of this Agreement that have been reasonably assigned to the
Executive by the Company's Board of Directors, which inattention or neglect
continues for a period of at least ten days after the Executive receives written
notice thereof from the Company’s Board of Directors; (d) failure to comply with
lawful directives of the Company's Board of Directors not inconsistent with the
terms of this Agreement; or (g) the commission of an act of dishonesty or moral
turpitude (including, without limitation, embezzlement or misappropriation of
Company property). As used herein, the term “Good Reason” for the Executive’s
voluntary termination of his employment shall mean either of the following:
(i)  the Company’s failure to perform the terms of this Agreement, other than an
isolated, insubstantial and inadvertent failure not occurring in bad faith and
remedied by the Company promptly (but not later than ten days) after receiving
written notice thereof from the Executive; or (b) the assignment to the
Executive of any duty or to any position inconsistent with the Executive’s
training and experience.
 
In the event the Executive’s employment is terminated for any reason other than
(i) by the Company during the Probationary Period, (ii) by the Company for Cause
or (iii) voluntarily by the Executive without Good Reason, the Executive shall
be entitled to receive, in addition to any unpaid salary through the last day of
the month in which such termination occurs, as the Executive’s sole and
exclusive entitlement upon termination of his employment under such
circumstances, (i) severance payments in the amount of $14,583 per month for a
period of six months commencing on the first day of the month immediately
following the date of termination, payable in accordance with the Company’s
standard payroll and withholding policies.  For a period of six months
commencing on the first day of the month immediately following the date of
termination of the Executive’s employment (other than termination(i) by the
Company during the Probationary Period, (ii) by the Company for Cause or (ii)
voluntarily by the Executive without Good Reason) the Company shall keep in full
force and effect all health insurance benefits afforded to the Executive and his
family at the time of the termination of his employment, which benefits shall be
provided on terms identical to those provided to full time employees of the
Company who are in good standing; provided, however, that the Company’s
obligation to provide continuing health insurance benefits to the Executive and
his family shall terminate at such time as the Executive becomes eligible to
receive from another source health insurance benefits with equivalent or better
coverage.
 

--------------------------------------------------------------------------------


 
ARTICLE IV
COVENANTS
 
Section 4.1     Confidentiality and Non-Use of Proprietary Information.  To
protect the Company’s proprietary interest in the Company’s intellectual
property and proprietary information and to protect the goodwill and value of
the Company, the Executive hereby agrees that the Executive will preserve
as  confidential all Confidential Information pertaining to the Company’s
business that has been or may be obtained or learned by him by reason of his
employment or otherwise.  The Executive will not, without the written consent of
the Company either use for his own benefit or for the benefit of any third
parties, either during the term of his employment hereunder or thereafter
(except as required in fulfilling the duties of his employment), any
Confidential Information pertaining to the business of the Company.   As used
herein, the term “Confidential Information” shall include without limitation any
and all financial, cost and pricing information and any and all information
contained in any drawings, designs, plans, proposals, customer lists, records of
any kind, data, formulas, specifications, concepts or ideas related to the
business of the Company.  Confidential Information shall not include information
which (a) is disclosed in a publication available to the public, is otherwise in
the public domain at the time of disclosure, or becomes publicly known through
no wrongful act on the part of the Executive, (b) is obtained by the Executive
lawfully from a third party who is not under an obligation of secrecy to the
Company and is not under any similar restrictions as to use, or (c) is generally
disclosed to third parties by the Company without similar restrictions on such
third parties.   The Executive acknowledges that all documents, reports, files,
analyses, drawings, designs tools, equipment, plans (including, without
limitation, marketing and sales plans), proposals, customer lists, computer
software or hardware, patents, license agreements, and similar materials that
are made by him or come into his possession by reason of his employment by the
Company are the property of the Company and shall not be used by him in any way
adverse to the Company’s interests.  The Executive will not allow any such
documents or other things, or any copies, reproductions or summaries thereof, to
by delivered to or used by any third party without the specific consent of the
Company.  The Executive will deliver to the Chief Executive Officer  of the
Company, or his designee, upon demand, and in any event upon the termination of
the Executive’s employment, all such documents and other things which are in the
Executive’s possession or under his control.


Section 4.2      Non-Competition and Non-Solicitation.  To protect the Company’s
proprietary interest in the Company’s intellectual property and proprietary
information and to protect the goodwill and value of the Company, the Executive
hereby agrees that during his employment by the Company and for a period of one
year following the date on which his employment is terminated (whether
voluntarily or involuntarily, with or without Cause or Good Reason) (the
“Non-Compete Term”), the Executive will not, individually, or in association or
in combination with any other person or entity, directly or indirectly, as
proprietor or owner, or officer, director or shareholder of any corporation, or
as an employee, agent, independent contractor, consultant, advisor, joint
venturer, partner or otherwise, whether or not for monetary benefit, except on
behalf of the Company, solicit, sell to, provide services to, or assist the
solicitation of, sale to, or providing to, or encourage, induce or entice any
other person or entity to solicit, sell to or provide services to, any person or
entity who is a customer of the Company or who, at any time within 18 months
prior to the date of termination of the Executive’s employment, or whom the
Company has, within six months prior to the date of such termination, solicited
to become a customer of Company, for the purpose of (a) providing such customer
with any product or service which directly competes with the products or
services provided by the Company to such customer or is in substitution for or
in replacement of such products or services; (b) altering, modifying or
precluding the development of such customer’s business relationship with the
Company; or (c) reducing the volume of business which such customer transacts
with the Company.  To further protect the Company’s proprietary interest in the
Company’s intellectual property and proprietary information and to protect the
goodwill of the Company (including the Company’s beneficial business
relationships with the Company’s employees), the Executive hereby agrees that,
during the Non-Compete Term, the Executive will not, individually or in
association or in combination with any other person or entity, directly or
indirectly, encourage, induce or entice any employee or independent contractor
of the Company to terminate or modify such person’s or entity’s employment,
engagement or business relationship with the Company or, without the prior
written consent of the Company, hire or retain any employee or independent
contractor then performing services for the Company to perform the same or
substantially similar services.
 

--------------------------------------------------------------------------------


 
Section 4.3     Scope of Covenants.  The Executive agrees that the products and
services of the Company can be, and are being designed and developed to be,
manufactured, distributed and/or sold throughout the world.  Consequently, the
Executive and the Company agree that it is not possible to limit the geographic
scope of the non-competition covenant contained in this Article IV to particular
countries, states, cities or other geographic subdivisions.  Further, the
Executive agrees that the length of the Non-Compete Term is reasonable, in light
of the position in which the Executive is being employed by the Company and the
amount and duration of severance payments payable to him under this Agreement.
 
ARTICLE V
GENERAL MATTERS
 
Section 5.1   Governing Law.  This Agreement shall be governed by the laws of
the Commonwealth of Massachusetts and shall be construed in accordance
therewith.
 
Section 5.2   No Waiver.  No provision of this Agreement may be waived except by
an agreement in writing signed by the waiving party.  A waiver of any term or
provision shall not be construed as a waiver of any other term or provision.
 
Section 5.3   Amendment.  This Agreement may be amended, altered or revoked at
any time, in whole or in part, only by a written instrument setting forth such
changes, signed by each of the parties.
 
Section 5.4   Benefit.  This Agreement shall be binding upon the Executive and
the Company, and shall not be assignable by either party without the other
party’s written consent.
 
Section 5.5   Text to Control.  The headings of articles and sections are
included solely for convenience in reference.  If any conflict between any
heading and the text of this Agreement exists, the text shall control.
 
Section 5.6   Severability.  If any provision of this Agreement is declared by
any court of competent jurisdiction to be invalid for any reason, such
invalidity shall not affect the remaining provisions.  On the contrary, such
remaining provisions shall be fully severable, and this Agreement shall be
construed and enforced as if such invalid provisions had not been included in
the Agreement.
 
Section 5.6   Entire Agreement.  This Agreement constitutes the entire agreement
between the Company and the Executive with respect to the Executive’s employment
by the Company and supersedes any and all prior agreements and understandings
(whether written or oral) between the parties with respect to such employment.
 
 
 

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the Company and the Executive have executed this Agreement
as of the date first above written.
 

   
ThermoEnergy Corporation
         
  /s/  Teodor Klowan, Jr.
 
By: 
 
/s/  Dennis C. Cossey
Teodor Klowan, Jr.
     
Dennis C. Cossey
       
Chairman and Chief Executive Officer

 

--------------------------------------------------------------------------------

